BAKER, C. J.,
concurring.—The great importance of the questions involved in this appeal must serve as an apology for outlining my views. The delicate equipoise existing between the judiciary and the legislative departments of the government, if not the integrity of the latter, and the stability of the whole body of our statute laws, are fairly within the issues presented, and in such a case it must be permissible to urge every sound reason in support of the final conclusion.
The point is, Can the journa.s of the legislature be introduced in evidence to contradict or nullify the enrolled bill? In other words, Is this the bill as it passed the legislature? The duty of the courts to pronounce an act void which is repugnant to the constitution must hot be confounded with this inquiry. For more than a .hundred years the courts of this country have not hesitated to declare an act of the legislature void when clearly in conflict with the fundamental law. 1 Kent’s Commentaries, 450. And this duty does not involve any conflict between the courts and the legislature, for it is only securing to each kind of law its due authority. The conflict is really between the different kinds of law,—the constitution and the statute. Xor does the exercise of this function show that the judicial power is superior in dignity to the legislative. Cooley on Constitutional Limitations, 195. Manifestly, the. legislature cannot settle the question of the *399constitutionality of a statute, because it is a party interested, and must of necessity decide in its own favor. The method of determination pursued by the courts is to put the statute alongside the constitution, and the final determination is made upon the face of the two instruments. Now, the contention here is not that the bill is in conflict with some provision of the constitution, but it is that it never passed the legislature in its present form; that two material sections are omitted from the act, one of which postpones its effect until January, 1897. The proposition is to prove such omission by the joirrnal entries. It may be conceded that to decide whether or not the journals of the legislature may be explored to determine whether or not the act passed the legislature is to declare a rule of evidence. This being so, the argument is pressed that the undisputed facts in the case show that this is not the bill passed by the legislature, and that the omissions referred to actually occurred. The parties agreed to this,—agreed that certain affidavits and exhibits attached (copies of journal entries) should be considered in evidence; and these clearly show the omission. Counsel for appellant then proceeds to argue: “The facts show that this bill was never before either house at all,—was never passed by either house,—but after a bill had passed both houses an entirely different bill was made up by some clerk of a committee and handed to the governor to sign. The bill handed to the governor is not an enrolled copy of the bill which had passed the house, hence the bill never passed at all. Here is the question presented, and here is the issue.” It is plainly to be seen that this gives the question the slip. By what authority is the admission made? Who is to defend the legislature when a private litigant is suffered to admit that it stultified itself? I will never consent that suitors may stipulate the invalidity of a statute. If the journals themselves are inadmissible to contradict the law, the admissions of the parties are equally so. If the journals are incompetent evidence, the admissions will not make them competent, and the case must be decided as if the journals were offered in evidence, and objected to in due time as incompetent. Mr. Justice Cooley declares that the courts will not act upon the admissions of parties that a bill was not passed in accordance with the constitution. Cooley on Constitutional Limitations. 163.
*400But to the exact point: At common law an authenticated act of parliament was conclusive and unimpeachable. “And it cannot be altered, amended, dispensed with, suspended, or repealed, but in the same forms and by the same authority of parliament; for it is a maxim in law that it requires the same strength to dissolve as to create an obligation.” 1 Blackstone’s Commentaries, 185, 186. “The journal is of good use for the intercourse between tl:e two houses, and the like. When the act is passed, the journal is expired. The journals of parliament are not records, and cannot weaken or' control a statute, which is a record, and to be tried only by itself.” Rex v. Arundel, (Trinity Term) 14 Jac. Hob. 109-111. Lord Coke declared: “A record or enrollment is a monument of so high a matter, and importeth in itself such absolute verity, that, if it be pleaded there is no such record, it shall not receive trial by witnesses, jury, or otherwise, but only by itself.” 2 Blackstone’s Commentaries, 330. “The secretary [territories] shall record and preserve all the laws and proceedings of the legislative assembly,” etc. Rev. Stats. U. S., see. 1844. Thus, by an express statute, the. acts of the legislature become a “matter of record,” in a permanent and lasting form. It cannot be successfully denied but that the rule announced by these ancient authorities is the same as is understood and practiced in the English courts to-day. “The •common law of England as now practiced and understood, shall, in its application to evidence, be followed and practiced by the courts of this territory, i.o far as the same may not be inconsistent with this act, or nay other law.” Rev. Stats. Ariz., par. 1862. So it may be fairly claimed that the English rule is established by statute. I am inclined also to view the effort to introduce the journal entries in this case as collateral attack upon a high reco :d, which cannot be sustained by proof aliunde. Brodnax v. Groom, 64 N. C. 244. That a solemn record may not be assailed by evidence outside of itself is a universal doctrine in our jurisprudence. So stringent is the rule that it is not allowable to introduce a minute entry of the same court to show that a judgment was set aside. The court said: “There is no doubt of the competent power in the court to make such a rule, but the question is whether the entry of such a rule upon the minutes is to be received as evidence against the record. It appears contrary *401to all well-settled technical rules upon the subject to give the entry that effect. A record imports verity, and can only be tried by itself.” Croswell v. Byrnes, 9 Johns. 290. “The minute entry may be used to correct the judgment, but not to contradict it.” Hahn v. Kelly, 34 Cal. 423. It cannot be well argued that the journal entries of a legislature, in their relationship to the bill, are superior to the minute entries of a court, in their relationship to the judgment. Besides, it may be inferred by the direction to keep a journal (Rev. Stats. Ariz., par. 2895) that its use is to be for the information of the legislative body alone. Board v. Stevenson, 46 N. J. L. 173; Rex v. Arundel, supra. The decisions in other jurisdictions greatly vary. In numbers, merely, they may preponderate in favor of the rule which accepts the journal entries in evidence. But many of these cases are inapplicable to the case at bar. They have been decided generally upon some mandatory provision of the state constitution, requiring the evidence of a compliance with the mandate to be “entered” in the journals. Thus a reason is given for the case. All such cases may be safely laid aside in this matter, for no constitutional provision is in issue, except the general requirement that all laws shall be enacted by the legislature. ■“An opinion in a particular case, founded on special circumstance, is not applicable to cases under circumstances essentially different.” Brooks v. Marbury, 11 Wheat. 90. Besides, we ought not to be influenced so much by the mere numerical array which can be paraded for either side, as by the sound principles of law and just reasoning which may be embodied in the cases. It may be well to observe, also, that in the jurisdictions holding the journal entries admissible the tendency is to recede from the position. In Glidewell v. Martin, 51 Ark. 559, 11 S. W. 882, Mr. Justice Sandels says, “The courts are gravitating towards the English rule,”— as much may be understood from People v. Starne, 35 Ill. 136. Prom the number of cases supporting, the stand taken by this court, I will cite but a few in addition to those noted in the main opinion, and this is done because of the sound reasoning upon which they are based: State v. Jones, 6 Wash. 452, 34 Pac. 201; Territory v. Clayton, 5 Utah, 598, 18 Pac. 628; Carr v. Coke, 116 N. C. 223, 47 Am. St. Rep. 801, 22 S. E. 16. Is not there too much dynamite in the proposition *402which admits the journals in evidence to contradict the enrolled bills 1 Is not every statutory right—rights independent of the common law, and out of which have grown valuable title, etc.—endangered when other evidence than the enrolled bill is presented to show that ic is not the law? All of the laws upon our statute-book come from enrolled bills. Punishments, even of death sentence- and life imprisonment, have been passed under them. If these statutes are to be questioned, and forsooth overthrown, in instances, by the loosely kept and fragmentary journals, who is so blind as not to see the result. The United States supreme court declared: “We cannot be unmindful of the consequences that must result if this court feel obliged to declare an enrolled bill, on which depends public and private interests of vast magnitude, which has been duly authenticated by che presiding officers, and deposited in the archives as an act of Congress, was not in fact passed, and therefore did not become a law. ’ ’ Field v. Clark, 143 U. S. 649, 12 Sup. Ct. Rep. 495. Judge Black, in an opinion given upon a similar question, said: “I fear to turn loose a principle which might devour the whole statute-book. ’ ’ Op. Attys.-Gen. U. S. Again, it must be conceded that the different courts, in determining the question, would come to different conclusions,—one holding that the statute was a law, and another holding that it was not the law. What utter confusion would arase! All are presumed to know the law,— are held to know.the law; but, if their knowledge be made to depend upon the varying decisions necessarily arising from contradictory records and hastily prepared journals, the requirement will involve endless confusion and hardship. State v. Boyce, 140 Ind. 506, 39 N. E. 64, 40 N. E. 113. The clear-cut issue here is one of power,—of jurisdiction. The powers of the legislative and judicial departments are not merely equal. They are exclusive in respect to the duties assigned to each. They are absolutely independent of each other. Each, within its sphere, is hedged about with the divinity of sovereignty. “The difference between the departments is that the legislature makes, and the executive executes, and the judiciary construes the law.” Chief Justice Marshall, in Wayman v. Southard, 10 Wheat. 46. “ ‘Judge-made law’ may be judicial tyranny. The invasion of the province of the one by the other is wholly unwarranted. The legislative and *403judicial are co-ordinate departments of the government, of equal dignity. Each is alike supreme in the exercise of its proper functions, and cannot, directly or indirectly, while acting within the limits of its authority, be subject to the control or supervision of the other without an unwarrantable assumption by that other of power which, by the constitution, is not conferred on it. ’ ’ Judge Cooley, in People v. Governor, 29 Mich. 320, 18 Am. Rep. 89; Cooley on Constitutional Limitations, 159. In the sense of the separate and distinct functions of these two powers, the power to make the laws carries with it the power to declare what has been done in that respect; otherwise the grant is a mockery.
“That palter -with us in a double sense;
That keep the word of promise to our ear,
And break it to our hope.”
To look into the journals, and give them controlling effect, is nothing less than to supervise the making of .the laws. It is an indirect, but nevertheless an effective, way of doing it. And, once set in motion, where would the power end? Suppose the engrossing committee were about to insert a clause in the bill that was never enacted, and the. journal clerks were about to record it; would an injunction issue to prevent the wrong ? It is not so clear why this would not be done, if these entries could be subsequently considered, and given the effect of controlling the bill. Every one must see that such a course would necessarily lead to collisions between the legislative and judicial departments dangerous to the well-being of the whole body politic. It is better—safer—to mark the point where the courts are requested to consider and weigh the formulae by which a bill is enacted, with a view to test the existence of the law itself, as the further limit of judicial power. This rule respects the distinctions existing between the two powers, and accords to the enrolled bill its just due, as being a certain and fixed test, and the highest evidence, of what the legislature has done. It is true that, under the rule announced by the decision, some forger may, for a brief while, play the role of a lawmaker, but that is a less evil than to turn loose in the legislative halls an unbitted and unbridled power of supervision. The succeeding legislature ean undo the villainy of the forger, and, if he is caught red-handed, he can be dealt with as a criminal.